office_of_chief_counsel internal_revenue_service memorandum number release date cc psi plr-106206 uil date date to from harold burghart cc psi s harold burghart senior advisor branch associate chief_counsel passthroughs and special industries subject withdrawal of request for private_letter_ruling involving the low-income_housing_credit under sec_42 plr-106206-01 in accordance with b of revproc_2000_1 2000_1_cb_4 this chief_counsel_advice advises you that a taxpayer has withdrawn a request for a private_letter_ruling to make late elections of the appropriate percentage under sec_42 of the internal_revenue_code pursuant to sec_301_9100-3 of the procedure and administrative regulations in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer agency city x a b c plr-106206-01 d e f g h i j k l m n o p q r on a agency approved b low-income_housing project reservations of low-income_housing credits under sec_42 for the taxpayer totaling dollar_figurec the b projects consisted of d buildings located in city x in a letter dated e to agency the taxpayer requested how to elect the f sec_42 appropriate percentage of g for the b projects agency informed the taxpayer that it must follow the procedures in sec_1_42-8 of the income_tax regulations to effect an election of the appropriate percentage under sec_42 on h the taxpayer mailed a letter notifying agency that the taxpayer requested to elect the f appropriate percentage rate of g sec_1_42-8 specifies that the time and manner for making an election under sec_42 in particular sec_1_42-8 and v require that the binding agreement must reference sec_42 and be notarized by the 5th day following the end of the month in which the binding agreement was made the taxpayer’s h plr-106206-01 letter electing the f appropriate percentage of g did not reference sec_42 and was not notarized the request for private_letter_ruling submission states that when agency received the h letter on i the agency immediately notified the taxpayer the letter did not meet the requirements for electing the credit rate the submission also states that the taxpayer did not have a clear understanding of what was necessary to meet these requirements when asked to explain the substantial delay in requesting permission to make late elections under sec_301_9100-3 the taxpayer prepared a time line which claims that there was no verbal communication from agency that the h attempt to elect the credit rate was invalid however an official at the agency insisted that the taxpayer was immediately notified that the h letter did not meet the requirements under sec_1_42-8 for making an election under sec_42 for the appropriate percentage on j the taxpayer entered into k carryover agreements for the b projects with agency for dollar_figurec in sec_42 credits on l the taxpayer provided agency with the placed-in-service and cost information to prepare form_8609 low-income_housing_credit allocation certification in a letter dated m agency informed the taxpayer that it had not met the requirements under sec_1_42-8 to make a valid election under sec_42 therefore under sec_42 agency used the appropriate percentages for the months in which the buildings were placed_in_service n resulting in a decrease of dollar_figureo in sec_42 credits to dollar_figurep the ruling requested by the taxpayer involved permission to make late elections under sec_42 and sec_1_42-8 for the higher g appropriate percentage in the request agency agreed that it made a correctable administrative error under sec_42 and sec_1_42-13 when it reduced the taxpayer's k carryover allocation in q to reflect the lower amount of sec_42 credits the taxpayer represented that the delay for requesting relief was due to the taxpayer’s and agency’s inability to agree on the wording describing the administrative error granting relief under sec_301_9100-3 would have not remedied the error unless the internal_revenue_service also agreed under the administrative error provisions in sec_1_42-13 to allow agency to borrow sec_42 credits from the then current year’s credit ceiling for relief under the administrative error provision we have required housing_credit agencies to reduce their current year’s credit ceiling by the dollar amount of the error plus interest compounded annually the taxpayer failed to make proper elections which ultimately affected the amount of the sec_42 credit allocations the agency claimed that the taxpayer was notified of the requirements for making a timely election under sec_42 the taxpayer represented that it was not using hindsight in requesting relief and that the taxpayer had consistently taken the position with agency that it made valid elections however we were not convinced that the taxpayer was not using hindsight to elect a more favorable interest rate in f than the appropriate percentages for the months the buildings were placed_in_service in plr-106206-01 addition we found the r-year delay in requesting relief for the late f elections to be untimely we concluded that in calculating the sec_42 credits on the d buildings the taxpayer is required to use the n appropriate percentages which are the appropriate percentages for the months in which the buildings were placed_in_service after the taxpayer’s representative was informed that relief to make late elections under sec_301_9100-3 would not be granted the taxpayer withdrew its request for a ruling please call branch cc psi at if you have any questions on this memorandum
